Citation Nr: 0706144	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  96-46 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and neurasthenia.

2. Entitlement to service connection for chronic fatigue 
syndrome.

3. Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

A hearing was held at the RO in May 1996.  A transcript of 
this hearing has been associated with the claims folder.  

Thereafter, in August 2000, the Board issued a decision that 
denied service connection for an acquired psychiatric 
disorder and chronic fatigue syndrome.  At that time, the 
Board remanded the issued of entitlement to an increased 
rating for his service-connected back disability to the RO.  
The veteran appealed the denial of service connection to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court vacated the decisions denying service connection 
for chronic acquired psychiatric disorder and chronic fatigue 
syndrome in October 2001.  

Thereafter, the Board issued another decision in May 2002 
denying service connection for an acquired psychiatric 
disorder and chronic fatigue syndrome.  The veteran appealed 
to the Court.  In January 2003, the Court granted a Joint 
Motion to Remand and to Stay Proceeding filed by the parties.  
At that time, the case was remanded to the Board for further 
consideration. 

Following an August 2003 remand to the RO, the Board issued a 
decision in January 2005 denying service connection for a 
chronic acquired psychiatric disorder, to include depression 
and neurasthenia, and chronic fatigue syndrome.  The issue of 
an increased rating for low back strain was remanded to the 
RO for further evidentiary development.  The veteran appealed 
the denials of service connection to the Court.  In May 2006, 
the Court granted a Joint Motion to Vacate and Remand the 
January 28, 2005, Board of Veterans' Appeals Decision (Joint 
Motion) and the case was remanded to the Board for further 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Acquired Psychiatric Disorder and Chronic Fatigue Syndrome

In the May 2006 Joint Motion, the parties agreed that a 
remand was appropriate as VA had not requested known medical 
records and the veteran had not been afforded with an 
adequate VA medical examination.

As noted in the Joint Motion, the RO had requested private 
medical records from four doctors identified by the veteran.  
Three of the four doctors responded; however, treatment 
records from Dr. James L. Larson were not received and VA 
failed to make "at least one follow-up request" for these 
records.  See 38 C.F.R. § 3.159(c)(1).  Furthermore, records 
from the Social Security Administration included a statement 
from Dr. Thomas R. Wikstrom who noted that the veteran 
continued to be under his care psychiatrically for treatment 
of depression.  However, treatment records from Dr. Wikstrom 
have been requested.  On remand, the RO should request make a 
follow up request for treatment records from Dr. Larson and 
request medical records from Dr. Wikstrom.  

It was further noted in the Joint Motion that the veteran had 
not been provided with adequate examinations addressing the 
etiology of his claimed acquired psychiatric disability and 
claimed chronic fatigue syndrome.  The veteran had been 
provided with four compensation and pension examinations 
addressing his claims for service connection for psychiatric 
disability and chronic fatigue syndrome.  Two examinations 
were conducted prior to September 1997 remand and two were 
provided after the remand.  While a review of the claims 
folder was requested in the September 1997 Remand, none of 
the examination reports indicate that the claims folder was 
reviewed.  Furthermore, the two examinations after the Remand 
did not provide an opinion as to the etiology of the 
veteran's acquired psychiatric disorder or chronic fatigue 
syndrome and the relationship, if any, between those 
identified disabilities, and the veteran's in-service 
complaints.  

The parties also noted that the Board requested a VA medical 
opinion in October 1999.  In the Joint Motion, the parties 
determined that clarification of whether there is a link 
between the veteran's claimed service-connected disabilities 
and his active military service was required.  In particular, 
the opinion writer indicated that there did not appear to be 
a "straightforward link" between the veteran's in-service 
situation stress or adjustment disorder and a current chronic 
acquired psychiatric disorder.  However, the opinion writer 
did not indicate whether it was "at least as likely as not" 
that there is a nexus between service and a current acquired 
psychiatric disability.  Additionally, the opinion writer, a 
psychiatrist, acknowledged that he was not qualified to 
render an opinion as to chronic fatigue syndrome and 
suggested that an internist provide the requested opinion.  

In light of the foregoing, the Board is of the opinion that 
further examination would be probative in ascertaining 
whether there is an etiologically link between a current 
acquired psychiatric disorder or chronic fatigue syndrome, 
and the veteran's active military service.  


Back Disability

A VA radiologist in April 1989 felt that somewhat 
asymmetrical facets in the veteran's lumbosacral spine might 
indicate spinal stenosis.  The spaces were of normal width 
and there was no osteophyte formation on the vertebral bodies 
and the spine was also free of arthritis.

A July 2004 VA spine examination report indicates that the 
veteran complained of intermittent left leg pain, relieved 
usually by sitting down.  He reported a sharp and dull pain 
which would go to his foot, sometimes associated with 
numbness. Physical examination revealed reflexes which were 
hypoactive at the ankles and knee areas.  Old X-rays from the 
1994 VA examination were reviewed and reported to be 
consistent with degenerative lumbosacral degenerative disc 
disease.  A report of recent X-rays was noted to show mild to 
moderate hypertrophic spurring in the L2-L5 levels of the 
lumbar spine.  The examiner felt that the veteran's present 
status was a picture of mild degenerative disc disease of the 
lumbar spine.  He felt that the degenerative changes the 
veteran had in the low back evidenced by X-ray were probably 
developmental in the sense that they had gotten worse with 
his age and his overweight condition and it was difficult to 
relate them strictly to any activity in the service as he had 
no severe traumatic injury.

In continuing the 10 percent rating for lumbosacral strain in 
September 2004, the RO indicated that a revision to the 
rating schedule addresses degenerative disc disease, but that 
since this condition is not shown to be related to the 
veteran's service-connected lumbosacral strain, it was not 
for application at that time.

In its prior January 2005 Remand, the Board concluded that 
the matter of service connection for degenerative disc 
disease of the lumbar spine is inextricably intertwined with 
the matter of an increased rating for low back strain.  As a 
result, the Board remanded the case for further medical 
examination and rating action was necessary.  The requested 
action has not been completed.  The Court has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The RO or AMC should ask the veteran 
to complete the any necessary releases to 
allow the RO or AMC to obtain all 
pertinent clinical treatment records from 
Dr. Larson and Dr. Wikstrom.  

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of all pertinent records identified by 
the veteran.  If it is unable to obtain a 
copy of any such records, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

3.  Then, the RO should arrange for the 
veteran to be afforded a VA examination, 
by a physician with appropriate 
expertise, to determine the etiology of 
any current acquired psychiatric 
disability.  The claims folder (including 
this REMAND) must be made available to 
and reviewed by the examiner.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is "more likely than not," "less 
likely than not," or "as likely as 
not" that any current acquired 
psychiatric disorder originated in 
service or is otherwise etiologically 
related to his active military service to 
include in-service psychiatric treatment 
between September and November 1984. 

The examiner should explain the rationale 
for the opinion given.

4.  The RO or AMC should also make 
arrangements for the veteran to be 
examined by an internist or other 
appropriate specialist to determine 
whether a diagnosis of chronic fatigue 
syndrome is appropriate.  The veteran's 
VA claims folder (including this REMAND) 
must be made available to and reviewed by 
the examiner.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should indicate whether the veteran 
currently has chronic fatigue syndrome.  
If the evidence supports a diagnosis of 
chronic fatigue syndrome, the examiner 
should provide an opinion as to whether 
it is "more likely than not," "less 
likely than not," or "as likely as 
not" that the disability originated in 
service or is otherwise etiologically 
related to his active military service. 

If the examining physician determines 
that diagnostic testing of the veteran is 
necessary, such should be scheduled.

The examiner should note that VA has 
specific requirements for a diagnosis of 
chronic fatigue syndrome, to specifically 
include: (1) new onset of debilitating 
fatigue severe enough to reduce daily 
activity to less than 50 percent of the 
usual level for at least six months; and 
(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce other symptoms; and (3) six or 
more of the following: acute onset of the 
condition, low grade fever, nonexudative 
pharyngitis, palpable or tender cervical 
or axillary lymph nodes, generalized 
muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise.  See 
38 C.F.R. § 4.88a.

The examiner should explain the rationale 
for the opinion given.

5.  The RO or AMC should also make 
arrangements for the veteran to be 
examined by an appropriate health care 
provider to determine the nature and 
extend of his current service connected 
low back strain.  The veteran's VA claims 
folder (including this REMAND) must be 
made available to and reviewed by the 
examiner.  

The examiner should render an opinion as 
to whether the veteran's service-
connected low back strain has caused any 
amount of his lumbosacral degenerative 
disc disease.  If the answer to that 
question is in the affirmative, the 
examiner should indicate the nature and 
extent of neurological impairment that is 
attributable to the veteran's service-
connected low back strain.  If the answer 
is none, that fact must be clearly 
stated.  

The examiner should describe all 
symptomatology and functional impairment 
due to the veteran's service-connected 
low back strain.  Any indicated studies, 
including X-ray studies and range of 
motion testing in degrees, should be 
performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected lumbosacral 
strain on her ability to work.  

The rationale for all opinions expressed 
should also be provided.

6.  Thereafter, the RO should consider 
the claim for an increased rating for low 
back strain, as well as the claim for 
service connection for lumbar spine 
degenerative disc disease, including in 
light of Allen v. Brown, 7 Vet.App. 439 
(1995), and 38 C.F.R. § 3.310(a) (2004).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


